ACCEPTED
                                                                                                12-14-00155-CV
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                           5/20/2015 3:25:19 PM
                                                                                                  CATHY LUSK
                                                                                                         CLERK

                                   NO. 12-14-00155-CV

                                                                 FILED IN
            In the Twelfth District Court of Appeals at Tyler
                                                          12th COURT OF APPEALS
                                                               TYLER, TEXAS
                _______________________________________________
                                                          5/20/2015 3:25:19 PM
                                                               CATHY S. LUSK
              BRENDA BREWER, DEANNA MEADOR, PENNY ADAMS,Clerk
                                   and SABRA CURRY,

                                                                Appellants

                                             v.

                           LOWE’S HOME CENTERS, INC.,

                                                                Appellee

                _______________________________________________

                UNOPPOSED MOTION FOR EXTENSION OF TIME
                          TO FILE APPELLEE’S BRIEF
                _______________________________________________

       Appellee Lowe’s Home Centers, Inc. files this motion seeking an additional thirty

days of time to file its Appellee’s Brief. In support thereof, Appellee states as follows:

                                             I.
                                      INTRODUCTION

       1.      Appellee’s Brief is currently due on May 20, 2015. Appellee seeks an

extension of thirty days to file its brief, making it due on June 19, 2015. This is

Appellee’s second request for extension, and the requested extension is unopposed.




                                              1
                                        II.
                              ARGUMENT AND AUTHORITIES

       2.     Pursuant to Texas Rule of Appellate Procedure 10.5(b) and 38.6(d),

Appellee requests an extension of time to file Appellee’s Brief due to the current

obligations of Appellee’s counsel, Holly Williamson and Sheri Caldwell.

       3.     The following obligations of Ms. Williamson necessitate the requested

extension:

              a.       Petition for Review filed on May 19, 2015 in the Texas Supreme

Court in Gilberto Rincones v. WHM Custom Services, Inc., et al., , Cause No. 13-11-

00075-CV;

              b.       Preparation for trial before the Southern District of Texas in

McKinney v. M&W Restaurant, d/b/a Pepe’s Mexican Cantina, Cause No. 4:13-CV-

03766, which included preparation of numerous pretrial briefs, motions, exhibits and

witnesses as well as other trial preparation;

              c.       Preparing Appellee’s Brief in Brewer v. Lowe’s Home Centers, Inc.,

Cause No. 12-14-00155-CV, due May 20, 2015 and pending in the Twelfth District Court

of Appeals at Tyler;

              d.       Ms. Williamson’s daughter also graduated from Texas A&M on

Friday, May 15, 2015, and aside from graduation activities, needed assistance relocated

from College Station to Houston;

              e.       Additionally, Ms. Williamson’s son is graduating from the

University of Houston on May 23, 2015.


                                                2
      4.     The following obligations of Ms. Caldwell also necessitate the requested

extension:

             a.        Petition for Review filed on May 19, 2015 in the Texas Supreme

Court in Gilberto Rincones v. WHM Custom Services, Inc., et al., , Cause No. 13-11-

00075-CV;

             b.        Preparing Appellee’s Brief in Brewer v. Lowe’s Home Centers, Inc.,

Cause No. 12-14-00155-CV, due May 20, 2015 and pending in the Twelfth District Court

of Appeals at Tyler;

             c.        Emergency investigation into an employee’s illegal conduct,

necessitating numerous interviews and review of video surveillance from May 11 through

May 15;

             d.        Investigation and preparation of a position statement due May 15,

2015 in pending before the EEOC (names withheld to preserve confidentiality);

             e.        Investigation and preparation of a position statement due May 1,

2015 in pending before the EEOC (names withheld to preserve confidentiality);

             f.        In addition to these deadlines, Ms. Caldwell had a medical issue

arise on May 14, 2015 and May 15, 2015, significantly impairing her ability to perform

work during these days.

      5.     This Motion for Extension is unopposed and is not sought for delay

purposes only but so that justice may be done.




                                             3
                                          III.
                                       Conclusion

       Appellee respectfully requests that the Court grant its request for extension of time

to file Appellee’s Brief and order that Appellee’s Brief is due on June 19, 2015.

                                                 Respectfully submitted,

                                                 /s/ Sheri L. Caldwell
                                                 Holly H. Williamson
                                                 State Bar No. 21520100
                                                 Sheri L. Caldwell
                                                 State Bar No. 24038798
                                                 Hunton & Williams LLP
                                                 1445 Ross Avenue, Suite 3700
                                                 Dallas, Texas 75202
                                                 (214) 979-3000 (Telephone)
                                                 (214) 880-0011 (Facsimile)
                                                  hwilliamson@hunton.com
                                                  scaldwell@hunton.com

                                                  Attorneys for Appellee
                                                  Lowe’s Home Centers, Inc.




                                             4
                                 CERTIFICATE OF CONFERENCE

        The undersigned counsel certifies that she contacted counsel for Appellants on

May 20, 2015, who indicated that this Motion is unopposed.



                                                 /s/ Sheri L. Caldwell
                                                 Sheri L. Caldwell




                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent to the

following counsel of record by email, on this the 20th day of May, 2015:

        Matthew R. Pearson
        Brendan K. McBride
        Gravely & Pearson, LLP
        425 Soledad, Suite 600
        San Antonio, Texas 78205
        mpearson@gplawfirm.com
        brendan.mcbride@att.net


                                                 /s/ Sheri L. Caldwell
                                                 Sheri L. Caldwell




                                             5

23797.000411 EMF_US 55736720v1